Citation Nr: 0427333	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  98-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lower back with bilateral leg pain.

2.  Entitlement to service connection for a bilateral arm 
disability (claimed as nerve damage).

3.  Entitlement to service connection for degenerative disc 
disease of the thoracic spine.

4.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


REMAND

The veteran served on active duty from January 1942 to 
November 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and September 2001 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

A motion to advance this case on docket, due to the veteran's 
age was received by the undersigned Veterans Law Judge in 
September 2004.  This motion was granted by the Board in the 
same month.  See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).

In May 2002, the veteran submitted a VA Form 9, "Appeal to 
Board of Veterans' Appeals, in which he indicated, in Block 
8, that he wished to testify before a member of the Board 
(now Veterans Law Judge) appearing at the local RO.  In 
October 2002, the veteran submitted a form in which he 
expressed his desire to testify before a Veterans Law Judge 
via video teleconference at the RO.  The veteran has not 
withdrawn his request to testify before a Veterans Law Judge.

The May 2002 VA Form 9 was submitted to timely perfect the 
veteran's appeals as to new issues of service connection for 
degenerative disc disease of the thoracic spine and a 
bilateral knee disability.  These new claims had been denied 
in a September 2001 rating decision, to which the veteran 
timely submitted a notice of disagreement in October 2001.  
Accordingly, the RO had issued a statement of the case in May 
2002.

It is noted that the veteran testified previously in May 1999 
before the undersigned member of the Board (now Veterans Law 
Judge).  However, his testimony covered only the issues which 
were then pending:  (1)whether new and material evidence had 
been submitted to reopen the previously denied claim for 
service connection for a low back disorder with bilateral leg 
pain, and (2) entitlement to service connection for nerve 
damage of both arms.

However, the veteran argues that his newly claimed 
degenerative disc disease of the thoracic spine and his 
bilateral knee disability arise out of the same inservice 
injury that resulted in the disabilities of his lower back 
and legs, and bilateral arms-previously perfected on appeal 
and about which he testified before the undersigned Veteran's 
Law Judge in May 1999.  The veteran contends that he injured 
his back, legs, knees and arms in the course of carrying out 
his duties on board ship, specifically, while carrying heavy 
ammunition to the gun.  He further argues that he was injured 
when the gun exploded, and when his ship was sunk and he and 
others were subjected to enemy depth charges.

Service medical record confirm that he was stationed on a war 
ship that was operating in the south Pacific and was sunk 
during a battle.  He and others were subjected to depth 
charges as they clunk to wreckage for 15 hours awaiting 
rescue.  He was subsequently hospitalized and treated for a 
diagnosis of psychoneurosis, war neurosis.  The claims file 
reveals that he was awarded service connection for 
psychoneurosis as a result of his inservice war trauma and 
has been consistently service connected for this disability 
since.

Because all four issues identified on the front page of this 
decision arise, in the veteran's argument, out of the same 
inservice events, any development that may occur as a result 
of the requested video teleconference hearing as to the newly 
appealed issues could have significant bearing on the 
disposition of the previously appealed, and still pending, 
issues.  Thus, the Board finds that all issues in this case 
are inextricably intertwined.  Therefore, the Board may not 
properly review the veteran's claim for service connection 
for degenerative disc disease of the lower back with 
bilateral leg pain and a bilateral arm disability at this 
time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

The RO should schedule the veteran for a 
hearing at the RO before a Veterans Law 
Judge appearing via video teleconference.  
All correspondences pertaining to this 
matter should be associated with the 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



		
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





